                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SIDNEY NAIMAN,
                                   7                                                      Case No. 18-cv-04540-KAW
                                                        Plaintiff,
                                   8
                                                 v.                                       ORDER TO SHOW CAUSE FOR
                                   9                                                      FAILURE TO APPEAR AT THE CASE
                                         TRUE RENEWABLE ENERGY,                           MANAGEMENT CONFERENCE
                                  10     INCORPORATED, et al.,
                                                                                          Re: Dkt. No. 31
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 25, 2019, the Court held a case management conference, where Defendants did

                                  14   not appear.

                                  15          Accordingly, counsel for Defendants is ORDERED TO SHOW CAUSE, in writing, by no

                                  16   later than July 17, 2019, why they should not pay monetary sanctions in the amount of $500 for

                                  17   their failure to appear at the case management conference.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 9, 2019

                                  20                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  21                                                  United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
